DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Brazdo.
	There is disclosed in Meyer a cooking device comprising: a base 44 including a bottom plate having a plurality of slots 84, a first end wall 74 extending at a first angle relative to the bottom plate, a second end wall 78 extending at a second angle relative to the bottom plate, and side wall 76, 80 extending at a third angle relative to the bottom plate; at least one first rack 16 removably coupled to the base and extending at a fourth angle relative to the bottom plate, first rack comprising a main body portion having a rack tab 104; at least one second rack 16 removably coupled to the base and extending at a fifth angle relative to the bottom plate, the second 
	Brazdo discloses, for use with a coking device, a plurality of upwardly extending racks 25, 27, 29 wherein each rack is provided with an upper plate 42 extending from an upper surface of the rack main body.
	It would have been obvious to one skilled in the art to provide the second rack of Meyer with the upper plate disclosed in Brazdo, in order to lend vertical support and spacing of a food item from the rack during use. Thus allowing heating of a greater surface area of the food product.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Brazdo as applied to claims above, and further in view of Cloutier et al. ‘764.
	Cloutier discloses that it is known in the art to provide end walls of a cooking device with a curved handle portion 30, 32.
	It would have been obvious to one skilled in the art to provide the end walls of Meyer, as modified by Brazdo, with the curved handle portions disclosed in Cloutier, in order to make handling of the device easier for a user.
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Bombard et al., Huston, De Gonia, Marks, Levie and El Hag are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761